NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

JONATHON BRAY,                   )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-4176
                                 )
NAJLA BRAY k/n/a Najla Murray,   )
                                 )
           Appellee.             )
________________________________ )


Opinion filed January 23, 2019

Appeal from the Circuit Court for
Sarasota County; Kimberly C. Bonner,
Judge.

Francis Massabki of Francis
Massabki, P.A., Miami Beach, for
Appellant.

Sari Lynn Reegler of Reegler &
Tornese, P.A., Venice, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.